Filed 2/28/22 In re Gregory A. CA1/3

                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.



         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                                DIVISION THREE


 In re Gregory A., a Person Coming
 Under the Juvenile Court Law.

 THE PEOPLE,
                                                                       A162232
             Plaintiff and Respondent,
 v.                                                                    (Alameda County
                                                                       Super. Ct. No. JV03140401)
 Gregory A.,
             Defendant and Appellant.



                                       MEMORANDUM OPINION*
         Gregory A. (Minor) appeals a dispositional order entered after he
admitted one count of voluntary manslaughter and a firearm enhancement.
He contends the matter must be remanded for a new dispositional hearing
because the juvenile court misunderstood the scope of its discretion when
setting a maximum term of confinement. The Attorney General concedes this
point, and we agree the matter must be remanded to allow the court to
exercise its discretion under the correct legal standards.



      We resolve this case by memorandum opinion pursuant to California
         *

Standards of Judicial Administration, Title 8, Standard 8.1.

                                                               1
      A juvenile wardship petition filed July 25, 2019 alleged Minor
committed murder and attempted murder, with firearm and great bodily
injury enhancements. Pursuant to a negotiated disposition, Minor later
admitted a single count of voluntary manslaughter upon a sudden quarrel or
heat of passion, as well as a firearm enhancement. (Pen. Code, §§ 192,
subd. (a), 12022.5, subd. (a).) The court, the prosecutor, and the probation
department expressed the view that the maximum permissible term of
confinement would be 21 years.
      At the January 15, 2021, dispositional hearing, Minor made a
statement expressing remorse for his actions and sorrow for the irreparable
pain he caused to the victim’s mother, asking her for forgiveness, and setting
out his plans for advancing his education and living a law-abiding life.
      The juvenile court explained it had been “prepared to give [Minor] the
maximum sentence today, but based on your performance at juvenile hall and
the sentiment of your words, the fact that this is petition one, the Court will
fix the term at 10 years.” The court adjudged Minor a ward of the court and
committed him to the Department of Juvenile Justice (DJJ), setting the
maximum time of confinement at 10 years.
      Prior law limited a maximum term of confinement of a ward committed
to DJJ to the longest term to which an adult could be sentenced for the same
offense. (Former Welf. & Inst. Code, § 731, subd. (c).) Effective September
30, 2020—before the dispositional hearing in this case—that provision was
amended to limit a minor’s commitment to the middle term an adult could
serve. (Stats. 2020, ch. 337, § 28, amending former Welf. & Inst. Code, §731,
subd. (c).)1



      This limitation is now found in subdivision (b) of section 731 of the
      1

Welfare and Institutions Code.

                                       2
      Thus, under former law, the maximum term of confinement for Minor’s
offenses would have been 21 years, based on the 11-year upper term for
manslaughter and the 10-year upper term for the firearm enhancement (Pen.
Code, §§ 193, subd. (a), 12022.5, subd. (a)). Under the law in effect at the
time of the hearing, however, Minor’s maximum possible confinement was
only 10 years, based on the middle terms of six years for manslaughter and
four years for the firearm enhancement. (Pen. Code, §§ 193, subd. (a),
12022.5, subd. (a).) The record here indicates the trial court was under the
misapprehension that it had discretion to choose a term of up to 21 years and
that therefore the 10-year term it chose was shorter than the maximum
permissible.
      Where, as here, the record affirmatively shows the court is mistaken
about the scope of its sentencing discretion, and where the record does not
show the court would have reached the same conclusion regardless, we
remand the matter for a new hearing at which the court can exercise its
discretion under the correct standards. (People v. Fuhrman (1997) 16 Cal.4th
930, 944; People v. Lua (2017) 10 Cal.App.5th 1004, 1021.) In light of the
juvenile court’s misunderstanding and its express attempt to impose a term
that was shorter than the maximum permissible, we agree with the parties
that this matter must be remanded for a new dispositional hearing at which
the court may exercise its discretion under the correct standards. The court
may once again on remand fix the maximum term of confinement at 10 years,
or may choose a shorter term.
                                DISPOSITION
      The dispositional order is reversed. The matter is remanded with
directions for the juvenile court to hold a new dispositional hearing in a
manner consistent with the views expressed in this opinion.



                                       3
                                     TUCHER, P.J.


WE CONCUR:

FUJISAKI, J.
RODRÍGUEZ, J.




People v. Gregory A. (A162232)




                                 4